      Case 5:21-cr-00024-MTT-CHW Document 19 Filed 07/23/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:21-CR-24 (MTT)
                                              )
 SCOTT RUSMISEL,                              )
                                              )
                        Defendant.            )
                                              )

                                         ORDER

       The defendant, through his counsel, has moved to continue this case until the

next trial term. Doc. 18. The defendant was indicted on May 11, 2021 and had his

arraignment in this Court on July 6, 2021. Docs. 1; 9. No prior continuances have been

granted. The defendant, through his counsel, now moves the Court to continue this

case to the next trial term to allow additional time for defense counsel to receive

discovery. Doc. 18 at 1. The government does not oppose the motion.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 18) is GRANTED. The case is

continued from the August term until the Court’s trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 23rd day of July, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
